UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 26, 2011 OLD POINT FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia 000-12896 54-1265373 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1 West Mellen Street Hampton, Virginia23663 (Address of principal executive offices)(Zip Code) (757)728-1200 (Registrant's telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On April 26, 2011 Old Point Financial Corporation held its 2011 Annual Meeting of Stockholders.A quorum of stockholders was present, consisting of a total of 3,741,317.99 shares, represented in person or by proxy.At the 2011 Annual Meeting, the stockholders elected the 15 directors listed below to serve as directors of the Company for one-year terms, having received the following votes: Director Nominee For Withheld Broker Non Votes James Reade Chisman Dr. Richard F. Clark Russell S. Evans, Jr. Michael A. Glasser Dr. Arthur D. Greene Stephen D. Harris John Cabot Ishon John B. Morgan, II Louis G. Morris Robert L. Riddle Dr. H. Robert Schappert Robert F. Shuford, Sr. Robert F. Shuford, Jr. Ellen Clark Thacker Joseph R. Witt Also at the 2011 Annual Meeting, the stockholders ratified the appointment of Yount, Hyde & Barbour, P.C. as Old Point Financial Corporation’s independent registered public accounting firm for the fiscal year ending December 31, 2011, with the following votes: For Against Abstain Broker Non Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Old Point Financial Corporation Registrant Date:May 2, 2011 /s/ Robert F. Shuford, Sr. Robert F. Shuford, Sr. Chairman of the Board President & Chief Executive Officer
